TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JANUARY 6, 2022



                                       NO. 03-20-00130-CV


  David Polston; Inland Environmental and Remediation, Inc.; Inland Recycling, L.L.C.;
                        and Boundary Ventures, Inc., Appellants

                                                  v.

    The State of Texas, Lower Colorado River Authority, and Colorado County, Texas,
                                       Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
              AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on January 24, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.